Case: 14-114    Document: 12     Page: 1   Filed: 04/15/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         IN RE MAN MACHINE INTERFACE
              TECHNOLOGIES, LLC,
                     Petitioner.
               ______________________

                        2014-114
                 ______________________

    On Petition for Writ of Mandamus to the United
States Patent and Trademark Office in No. 90/012,469.
                ______________________

                     ON PETITION
                 ______________________

  Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
                        ORDER
    Man Machine Interface Technologies, LLC (“MMIT”)
petitions for a writ extraordinaire, which this court inter-
prets as a writ of mandamus, to direct the Central Reex-
amination Unit of the United States Patent and
Trademark Office (“PTO”) to confirm the claims of U.S.
Patent No. 6,069,614, which are currently subject to ex
parte reexamination, and to withdraw the final rejection
of those claims. MMIT argues that the PTO’s rejection of
those claims as anticipated under 35 U.S.C. § 102 and
Case: 14-114      Document: 12   Page: 2   Filed: 04/15/2014



2                 IN RE MAN MACHINE INTERFACE TECHNOLOGIES




obvious under 35 U.S.C. § 103 represents “gross miscon-
duct” by the PTO and was “mal-intentioned.”
    The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmar, Inc.,
854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking a writ
bears the burden of proving that it has no other means of
securing the relief desired, Mallard v. United States
District Court, 490 U.S. 296, 309 (1989), and that the
right to issuance of the writ is “clear and indisputable,”
Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35
(1980).
     Before filing its petition in this court, MMIT chal-
lenged the examiner’s final rejection by filing an appeal to
the Patent Trial and Appeal Board under 35 U.S.C. § 134.
If the Board upholds the examiner’s rejections, MMIT can
seek further review. See 35 U.S.C. §§ 141, 145. MMIT
thus has other means of obtaining the relief it desires. It
is not entitled to the extraordinary remedy of mandamus.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
s30